Title: To John Adams from Oliver Wolcott, Jr., 24 July 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department July 24. 1799.

The Secretary of the Treasury has the honour most respectfully to submit to the President of the United States the following Report.—
That in consequence of strong suspicions that great disorders existed in the office of John Fitzgerald Esquire, Collector of the Customs for the District of Alexandria, an enquiry was instituted in March 1798, the management of which was committed to William Heth Esquire, Collector for the District of Bermuda hundred—
The result of the enquiry will appear from Letters of the said William Heth Esqr. dated March 29th: April 9th. &  13th: 1798, and from the statements therein mentioned—also from the correspondence of the Secretary of the Treasury with the said Collector, during the present year, and from Letters written by James Keith Esquire to the Comptroller of the Treasury, which accompany this report.—
It appears to be fully proved that the Collector has been guilty of gross neglect of the duties of his office, and that in consequence of his credulity and indolence, the public monies to a very considerable amount have been misapplied by Vincent Gray, the Deputy of the Collector—
The general good character of the Collector, the respectability of his connections, and the strong representations of the Collector of Bermuda hundred, induced the Secretary to expect that the public demand would be secured, and that a resignation of the office would be tendered to the President.—
The time which has elapsed without any thing effectual being accomplished, the neglect with which recent communications have been treated, the danger of an increase of the evil, and positive evidence that the ill health of the Collector has increased, the imbecillity of his character, render it incumbent on the Secretary to report to the President, that a new appointment appears to be indispensibly required by the public interests.—
All which is most respectfully / Submitted,


Oliv: WolcottSecy of the Treasy.